DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 12/29/2017 has been entered. Claim(s) 4, 5, 8, 10-11, 14, 17-19, 21, 22-23 is/are currently amended. Claim(s) 1-24 is/are pending.

Claim Objections
Claim(s) 1-24 is/are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See 37 C.F.R. 1.75. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 11, 16 and 18, as well as claims dependent thereon, is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the or each differential pressure sensor," "the two flow-sensing mesh screens," "the first of the two flow-sensing mesh screens," and "the second of the two flow-sensing mesh screens" in the claim. 
Regarding claim 11 and claims dependent thereon, there is insufficient antecedent basis for the limitations "each of the pressure sensing ports" and "the differential pressure sensor" in the claim.
Regarding claim 16 and claims dependent thereon, the limitation "the respective plurality of differential pressure sensors" is indefinite, as it is unclear to what "respective" refers to in this context (e.g., respective to what?). 
Regarding claim 18 and claims dependent thereon, the limitation "wherein the components in the flow path" is indefinite and/or lacks sufficient antecedent basis. The only feature recited as being "in the flow path" in claim 1, on which claim 16 depends, is the measurement space. There are no other "components" recited as being in the flow path, such that it is unclear to what components the above limitation refers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0056472 A1 (cited by Applicant, Todokoro) in view of US 2011/0302992 A1 (Robbins).
Regarding claims 1 and 23, Todokoro teaches/suggests an in-airway molecular flow sensor for measuring molecular flow along a gas flow path, comprising:
a gas composition analyser disposed to measure the composition of gas in a measurement space in the flow path of the gas (Figs. 19-20; ¶ [0002] sensor for detecting a composition of respiratory gas); 
a gas flowmeter comprising a pneumotachometer disposed in-line in an airway forming the gas flow path to provide a signal representing gas flow in the measurement space (Figs. 19-20, ¶ [0002] sensor for detecting flow  of respiratory gas), said measurement space being in the airway, wherein the gas composition analyser is integrated within the gas flowmeter (Figs. 19-20; ¶ [0002]). 

Robbins teaches and/or suggests a similar system (¶ [0010]) comprising a gas composition analyser (absorption spectrometer); a gas flowmeter (flow meter); and a data processor adapted to receive a gas composition measurement and a gas flow signal and to calculate therefrom the flow of each of the individual molecular species analysed by the gas analyser (¶ [0010], ¶ [0022], etc., processor for receiving concentration and flow rate measurements and adapted to calculate from them and to output breath-by-breath measurements of oxygen consumption and/or carbon dioxide production). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Todokoro with a data processor adapted to receive the gas composition measurement and the gas flow signal and to calculate therefrom the flow of each of the individual molecular species analysed by the gas analyser as taught and/or suggested by Robbins in order to facilitate assessment of metabolic function (Robbins, ¶ [0002]). 
Regarding claim 18, Todokoro as modified teaches/suggests components in the flow path are symmetrically disposed either side of measurement space (Figs. 19-20, wherein fluid-resistant members 102 are symmetrically located in the tubular body 101). 
Regarding claims 19 and 21, Todokoro as modified teaches/suggests the limitations of claim 1, as discussed above, a further discloses an optical path through the measurement space for measuring CO2 concentration (¶ [0002] passing through windows 103), but does not expressly disclose the gas composition analyser comprises an absorption spectrometer for measuring the absorption of light along multiple optical paths. 
e.g., Fig. 1a), wherein the optical paths comprise a first optical path for oxygen detection (Fig. 1a, optical path between source 13 and detector 23; ¶ [0051] wherein absorption by oxygen within the optical cavity 1 is detected by optical detector 23) and a second optical path for carbon dioxide and water detection (Fig. 1a, optical path between source 13a and detector 23a; ¶ [0061] wherein absorption by CO2 is detected by optical detector 23a; ¶ [0068] wherein water vapor concentration may also be detected using a single pass absorption measurement used for CO2 measurements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with an absorption spectrometer measuring the absorption of light along a plurality of optical paths through the measurement space, wherein the optical paths comprise a first optical path for oxygen detection and a second optical path for carbon dioxide and water detection as taught/suggested by Robbins in order to facilitate measuring both oxygen uptake and carbon dioxide production by the subject (Robbins, ¶ [0001]) for use in assessing both cardiopulmonary and metabolic function (Robbins, ¶ [0002]).
Regarding claim 20, Todokoro as modified teaches/suggests the limitations of claim 19, as discussed above, and further discloses the absorption spectrometer comprises an optical cavity spanning the measurement space (Todokoro, Figs. 19-20, path/cavity passing through windows 103; Robbins, optical cavity 1; etc.) but does not expressly teach the optical cavity is formed by mirrors on either side of the gas flow path. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with an optical cavity formed by mirrors on either side of the gas flow path as taught/suggested by Robbins in order to enhance the speed, sensitivity and/or accuracy of an oxygen measurement (Robbins, ¶ [0023]). 

Claim(s) 2-3 and 5-7 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins as applied to claim(s) 1 above, and further in view of US 3,797,479 A (Graham).
Regarding claims 2, 3 and 5, Todokoro as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the gas flowmeter comprises two identical fluid-resistant members spaced along the gas flow path, a first being located upstream of the measurement space and the second being located downstream of the measurement space (Figs. 19-20, fluid-resistant members 102), and a differential pressure sensor that is connected to the flow path to measure/sense, via respective pressure-sensing ports (pressure detecting passages 104), for measuring the pressure difference between the upstream side of the first fluid-resistant member and the downstream side of the second fluid-resistant member (¶ [0002] detecting flow of respiratory gas based on a differential pressure generated between front and rear ends of fluid-resistant members 102). 
Todokoro does not teach the fluid-resistant members are flow-sensing mesh screens. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the two identical fluid-resistant members comprising two identical flow-sensing mesh screens as taught and/or suggested by Graham as a simple substitution of one suitable means for resisting fluid/producing a pressure drop on either side of the measurement space for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 6 and 7, Todokoro as modified teaches/suggests the limitations of claim 5, as discussed above, but does not disclose the system further comprises at least two identical flow-conditioning elements respectively and symmetrically positioned upstream and downstream of the upstream and downstream pressure-sensing ports.
Graham teaches and/or suggests gas flow meter comprising a flow-conditioning element comprising a flow-conditioning mesh (flow stabilizing screen 40) positioned upstream of a pressure-sensing port (Fig. 2). Since Todokoro teaches/suggests identical elements are provided symmetrically around (on either side of ) the measurement space allowing flow in either direction to be measured (¶ [0002]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro to further comprise two identical flow-conditioning elements, such as two identical flow-conditioning meshes, respectively and symmetrically positioned upstream and downstream of the upstream and downstream pressure-sensing ports as taught and/or suggested by Graham in order to disperse and . 

Claim(s) 4 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins and Graham as applied to claim(s) 2 above, and further in view of US 6,029,524 A (Klauder).
Regarding claim 4, Todokoro as modified teaches/suggests the limitations of claim 2, as discussed above, but does not teach two differential pressure sensors are provided for independently measuring the pressure difference between the upstream side of the first flow-sensing-mesh screen and the downstream side of the second flow-sensing mesh screen, each of the pressure sensors being connected to the measurement space by a respective switching valve allowing both sides of the differential pressure sensor to be connected to the same pressure. 
Klauder teaches/suggests a gas flowmeter comprising at least two differential pressure sensors provided for independently measuring a pressure difference (col. 13, line 66 - col. 14, line 13, wherein each sensor 212 and 214 generates an output which is proportional to the applied differential pressure), each of the pressure sensors being connected to the measurement space by a respective switching valve allowing both sides of the differential pressure sensor to be connected to the same pressure (col. 5, line 67 - col. 6, line 13, wherein valve member 66 permits both sides of the differential pressure sensor to be connected to the same pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the system comprising two differential pressure sensors for independently measuring the pressure difference between the upstream side of the first flow-sensing-mesh screen and the downstream side of the second flow-. 

Claim(s) 8 and 10 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins and Grahamn as applied to claim(s) 6 above, and further in view of US 2015/0126889 A1 (Frey).
Regarding claims 8 and 10, Todokoro as modified teaches/suggests the limitations of claim 6, as discussed above, but does not disclose the at least two identical flow-conditioning elements comprise baffles forming a curved flow path for the gas. 
Frey teaches/suggests a system comprising a flow-conditioning element(s) positioned upstream of a sensor (sensor 5), the comprising baffles forming a curved or helical flow path for the gas (Figs. 7-9, conditioner 23 comprising a tubes defining a curved/helical flow path). Similar to the flow-conditioning mesh disclosed by Graham, Frey discloses the baffles condition the fluid flow to a more consistent flow profile. Similar to Todokoro, Frey provides the flow-conditioning elements on both sides of the sensor to ensure consistent measurements whether air is being inhaled or exhaled (¶ [0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the at least two identical flow-conditioning elements comprising baffles forming a curved, helical flow path for the gas as .

Claim(s) 9 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins, Graham and Frey as applied to claim(s) 8 above; or alternatively, over Todokoro in view of Robbins, Graham and Frey as applied to claim(s) 8 above, and further in view of US 2015/0080676 A1 (Altobelli).
Regarding claim 9, Todokoro as modified teaches/suggests the limitations of claim 8, as discussed above. While Todokoro as modified does not expressly describe the baffles as "light traps," one of ordinary skill in the art would readily appreciate the shape of the baffles would shield at least some light from entering the measurement space. 
Alternatively/Additionally, Todokoro as modified teaches/suggests the gas composition analyser is optical (windows 103 permitting CO2 measurement) and/or Robbins teaches/suggests an optical measurement as a suitable, obvious means/method for measuring CO2 through the provided windows (see discussion of claim 19 above). Altobelli teaches/suggests a system comprising a flow conditioning element configured to both condition flow and provide a light trap preventing light from an airway from entering the measurement space of an optical gas composition analyser (¶ [0063] wherein light restrictor 16 entirely occludes any ambient light from irradiating the oxygen sensor 24 and its associated components and induces laminar flow of air). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the baffles further forming a light trap preventing light from the airway from entering the measurement space as taught and/or . 

Claim(s) 11-14 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins as applied to claim(s) 1 above, and further in view of US 6,915,705 B1 (Truitt).
Regarding claims 11, 12 and 14, Todokoro as modified teaches/suggests the limitations of claim 1, as discussed above, and teaches/suggests the gas flowmeter comprises a differential pressure sensor (¶ [0002]) and a plurality of pressure sensing ports in communication with said differential pressure sensor (pressure detecting passages 104), but does not expressly disclose each of the pressure sensing ports is connected to a pressure averaging chamber communicating with the gas flow path at a plurality of locations circumferentially spaced around the flow direction and also in communication with the differential pressure sensor. 
Truitt teaches/suggests a gas flowmeter (Fig. 7) comprising a differential pressure sensor (sensor element 72; col. 5, lines 22-34) and a plurality of pressure sensing ports (first and second ports 68, 70), wherein each of the pressure sensing ports is connected to a pressure averaging chamber comprising an annular channel circumferentially surrounding the respiratory gas flow path (first and second chambers 86, 88; col. 6, lines 6-20, wherein the pressure or flow of gas existing in first and second chambers 86 and 88 represents an average of the pressure or flow of fluid within the main channel), the pressure averaging chamber communicating with the gas flow path at a plurality of locations circumferentially spaced around the flow direction, wherein there is a pressure sampling hole at each of said plurality of locations and each of said pressure sampling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with each of the pressure sensing ports being connected to an annular pressure averaging chamber circumferentially surrounding the respiratory gas flow path and communicating with the gas flow path at a plurality of locations circumferentially spaced around the flow direction as taught/suggested by Truitt in order to facilitate utilizing average pressure at each port location in the differential pressure measurement (Truitt, col. 6, lines 6-20). 
Regarding claim 13, Todokoro as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the opening(s) comprise an annular slit extending through said plurality of locations and providing communication between the pressure averaging chamber and the respiratory gas flow path. However, Truitt discloses the opening may be provided around the entire perimeter of the averaging ring, and can have other shapes and sizes than the expressly illustrated plurality of holes (col. 6, lines 6-20). As one of ordinary skill in the around would readily recognize an annular slit as an alternative suitable opening shape extending around the entire perimeter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with an annular slit extending through said plurality of locations and providing communication between 
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Todokoro with an annular slit extending through said plurality of locations because Applicant has not disclosed that an annular slit provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses an annular slit and a plurality of pressure sampling holes are suitable alternatives (pg. 7, line 32 - pg. 8, line 5). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a plurality of pressure sampling holes because either configuration permits communication between the flow path and respective chambers.

Claim(s) 15 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins and Truitt as applied to claim(s) 11 above, and further in view of Klauder.
Regarding claim 15, Todokoro as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach the pressure sensing ports provide communication between the respiratory gas flow path and a plurality of differential pressure sensors.
Klauder teaches/suggests a gas flowmeter comprising at least two differential pressure sensors provided for independently measuring a pressure difference (col. 13, line 66 - col. 14, line 13, wherein each sensor 212 and 214 generates an output which is proportional to the applied differential pressure), each of the pressure sensors being connected to the measurement space by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the pressure sensing ports providing communication between the respiratory gas flow path and a plurality of differential pressure sensors as taught/suggested by Klauder in order to facilitate determining whether the differential pressure transducer needs to be recalibrated (Klauder, col. 1, line 63 - col. 2, line 3). 

Claim(s) 22 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Robbins as applied to claim(s) 1 above, and further in view of US 3,645,133 A (Simeth) and "List of Temperature Sensors" (Wikipedia).
Regarding claim 22, Todokoro as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach the system further comprises a temperature sensor for sensing the temperature of gas in the flow path, the temperature sensor comprising a plurality of temperature sensors, at least one positioned axially of the flow path and at least one positioned off axis of the flow path. 
Simeth teaches/suggests a flowmeter comprising a temperature sensor for sensing the temperature of gas in the flow path, the temperature sensor comprising a plurality of temperature sensors, at least one positioned axially of the flow path and at least one positioned off axis of the flow path (Fig. 2, thermistors 2, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro to further comprise a e.g., to facilitate confirming/verifying data provided by the differential pressure sensor.
Simeth discloses the temperature sensors are thermistors, such that Todokoro as modified does not expressly teach the temperature sensors are thermocouples. However, Wikipedia discloses thermistors and thermocouples are both known types of electrical temperature sensors, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the temperature sensors comprises thermocouples as a simple substitution of one known electrical temperature sensing means for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 24 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro in view of Graham.
Regarding claim 24, Todokoro teaches/suggests a pneumotachometer for measuring flow of respiratory gas along an airway, the pneumotachometer comprising:
two identical fluid-resistant members spaced along the flow path of respiratory gas through the airway (Figs. 19-20, fluid-resistant members 102 disposed within a tubular body 101); and
a differential pressure sensor connected to the airway to sense, via respective pressure-sensing ports (pressure detecting passages 104), the difference in pressure between an upstream side of the first of the two fluid-resistant members and a downstream side of the second of the two 
Todokoro does not teach the fluid-resistant members are flow-sensing mesh screens. 
Graham teaches/suggests a gas flow meter/pneumotach comprising a differential pressure sensor (38), disclosing a flow-sensing mesh screen (30) creates a pressure drop proportional to the flow through the tube that is sensed by the differential pressure sensor to asses flow rate (col. 2, line 57 - col. 3, line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro with the two identical fluid-resistant members comprising two identical flow-sensing mesh screens as taught and/or suggested by Graham as a simple substitution of one suitable means for producing a pressure drop on either side of the measurement space for another to yield no more than predictable results. See MPEP 2143(I)(B).
Todokoro as modified does not teach the pneumotachometer further comprises at least two identical flow-conditioning elements respectively and symmetrically positioned upstream and downstream of the upstream and downstream pressure-sensing ports.
Graham teaches and/or suggests gas flow meter comprising a flow-conditioning element comprising a flow-conditioning mesh (flow stabilizing screen 40) positioned upstream of a pressure-sensing port (Fig. 2). Since Todokoro teaches/suggests identical elements are provided symmetrically around (on either side of ) the measurement space allowing flow in either direction to be measured (¶ [0002]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Todokoro to further comprise two identical flow-conditioning elements respectively and symmetrically positioned 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957.  The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791